                Case 1:13-cr-00958-JMF Document 36 Filed 08/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :   13-CR-958-1 (JMF)
                                                                       :
ELKIN OVIDIO-HINCAPIE,                                                 :       ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X


JESSE M. FURMAN, United States District Judge:

        There is a proceeding in this matter scheduled for September 9, 2021, at 11:30 a.m. Unless and

until the Court orders otherwise, the proceeding will be held in person in Courtroom 1105 of the

Thurgood Marshall United States Courthouse, 40 Centre Street, New York, New York.

        If any counsel believes that the proceeding should be adjourned or held remotely (or that the

Defendant(s) should be permitted to appear remotely or not appear at all), counsel should confer with

one another and, no later than two business days from today, submit a letter motion to that effect. Any

such motion shall also include the following information:

    (1) Confirmation that the Defendant(s) consent(s) to appear remotely (or to waive his/her appearance
        altogether, as the case may be);

    (2) A brief statement of whether the Constitution, the Federal Rules, and the CARES Act permit the
        proceeding to be conducted remotely (or in the absence of the Defendant(s)), including, if the
        proceeding is a felony guilty plea or a sentencing, why the proceeding “cannot be further
        delayed without serious harm to the interests of justice,” CARES Act, § 15002(b)(2), Pub.
        L. No. 116-136, Mar. 27, 2020, 134 Stat 281;

    (3) If the Defendant is detained, the facility in which the Defendant is held and his or her USMS No.
        (Counsel is advised that some facilities may require that any inmate appearing in court be
        quarantined for 14 days upon returning from their appearance.)

    (4) If the Defendant is not detained, whether the Defendant would be capable of participating in a
        remote proceeding, either or both by video or telephone.
            Case 1:13-cr-00958-JMF Document 36 Filed 08/23/21 Page 2 of 2




   (5) Dates and times during the week of the currently scheduled proceeding that all counsel would be
       available for a proceeding in case it needs to be rescheduled.

      SO ORDERED.

Dated: August 23, 2021                          __________________________________
       New York, New York                                JESSE M. FURMAN
                                                       United States District Judge




                                                  2
